CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying amended annual report on Form 10-KSB of HSM Holdings, Inc. for the year ending December 31, 2006, I, Anthony Hu , Chief Executive Officer of HSM Holdings, Inc. hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Amended Annual Report of Form 10-KSB for the year ending December 31, 2006, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Amended Annual Report on Form 10-KSB for the year ended December 31, 2006, fairly represents in all material respects, the financial condition and results of operations of HSM Holdings, Inc. Date: August 8, 2007 HSM Holdings, Inc. By: /s/ Anthony Hu Chief Executive Officer
